1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     MARCUS WASHINGTON,                             Case No. 3:19-cv-00256-MMD-WGC

10                                  Petitioner,                        ORDER
             v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                                Respondents.
13

14          Following upon the entry of appearance (ECF No. 9) by the Federal Public

15   Defender and the financial certificate filed by Petitioner (ECF No. 12), it is ordered that the

16   Federal Public Defender, through Martin H. Novillo, Esq., is appointed as counsel for

17   Petitioner under 18 U.S.C. § 3006A(a)(2)(B). Counsel will represent Petitioner in all federal

18   proceedings related to this matter, including any appeals or certiorari proceedings, unless

19   allowed to withdraw.

20          DATED THIS 15th day of July 2019.

21

22
                                                        MIRANDA M. DU
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26

27
28
